Strickland v. Washington, 466 U.S. 668, 697 (1984). We give deference to
                the court's factual findings if supported by substantial evidence and not
                clearly erroneous but review the court's application of the law to those
                facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166
                (2005).
                            First, appellant claimed that counsel was ineffective for
                misadvising appellant that he was eligible for probation, resulting in his
                rejecting an earlier, more favorable plea offer from the State. The district
                court denied this claim without an evidentiary hearing because it was
                "bare," counsel "is a highly experienced attorney," and appellant's offense
                was non-probational. Appellant's allegations were not bare and, if true,
                would have entitled him to relief such that he was entitled to an
                evidentiary hearing.   Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d
                222, 225 (1984). If, as appellant alleged, counsel erroneously advised him
                that he was eligible for, and that counsel was actively working to secure,
                probation, counsel's performance was objectively unreasonable because, as
                the district court found, the offense was non-probational. Appellant would
                thus have demonstrated deficiency. Further, if appellant relied on
                counsel's incorrect advice and rejected a more favorable guilty plea offer
                than he would otherwise have accepted, appellant would have
                demonstrated prejudice.    Missouri v. Frye, 566 U.S.        , 132 S. Ct.
                1399, 1409 (2012). While counsel's level of experience may bear on his
                credibility at an evidentiary hearing, it was immaterial as to whether the




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                hearing was merited. We therefore conclude that the district court erred
                in denying this claim without an evidentiary hearing. 2
                            Second, appellant claimed counsel was ineffective for failing to
                file a pretrial motion to suppress the burglary tools because they were
                neither found on appellant's person nor examined for his fingerprints.
                Appellant failed to demonstrate deficiency or prejudice. His bare claim
                failed to allege facts that would demonstrate a basis for suppressing the
                tools. See, e.g., Arterburn v. State, 111 Nev. 1121, 1127, 901 P.2d 668, 671
                (1995) (reversing conviction where evidence obtained in violation of the
                Fourth Amendment should have been suppressed); Passama v. State, 103
                Nev. 212, 216, 735 P.2d 321, 324 (1987) (reversing conviction where
                evidence obtained in violation of the Fifth Amendment should have been
                suppressed); Diomampo v. State, 124 Nev. 414, 430-31, 185 P.3d 1031,
                1041-42 (2008) (reversing conviction where evidence should not have been
                admitted because it was more prejudicial than probative). We therefore
                conclude that the district court did not err in denying this claim.
                            Appellant also raised several claims of ineffective assistance of
                appellate counsel. To prove ineffective assistance of appellate counsel, a
                petitioner must demonstrate that counsel's performance was deficient in


                      2To complete his showing of prejudice at the evidentiary hearing,
                appellant must also prove that "there is a reasonable probability neither
                the prosecution nor the trial court would have prevented the offer from
                being accepted or implemented." Id. at          , 132 S. Ct. at 1410; accord
                Lafler v. Cooper, 566 U.S.      „ 132 S. Ct. 1376, 1384-85 (2012); see
                also State v. Crockett, 110 Nev. 838, 548, 877 P.2d 1077, 1080-81 (1994);
                Sparks v. State, 104 Nev. 316, 322-23, 759 P.2d 180, 184-85 (1988).
                Because of the potential difficulty of this issue, and because the State did
                not oppose appellant's request, the district court may want to consider
                appointing counsel. NRS 34.750.

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                that it fell below an objective standard of reasonableness, and resulting
                prejudice such that the omitted issue would have a reasonable probability
                of success on appeal.      Kirksey, 112 Nev. at 998, 923 P.2d at 1114.
                Appellate counsel is not required to raise every non-frivolous issue on
                appeal.   Jones v. Barnes, 463 U.S. 745, 751 (1983). Rather, appellate
                counsel will be most effective when every conceivable issue is not raised on
                appeal. Ford v. State, 105 Nev. 850, 853, 784 P.2d 951, 953 (1989). Both
                components of the inquiry must be shown, Strickland, 466 U.S. at 697.
                            First, appellant claimed that counsel was ineffective for failing
                to raise his ineffective-assistance-of-trial-counsel claims. Appellant failed
                to demonstrate deficiency or prejudice. Such claims are generally not
                appropriate for direct appeal, and appellant did not demonstrate a
                reasonable probability of success had counsel raised the claims.          See
                Pellegrini v. State, 117 Nev. 860, 883, 34 P.3d 519, 534 (2001). We
                therefore conclude that the district court did not err in denying these
                claims.
                            Second, appellant claimed that counsel was ineffective for
                failing to challenge the validity of his guilty plea on appeal. Appellant
                failed to demonstrate deficiency or prejudice. Such claims are generally
                not appropriate for direct appeal where, as here, they were not first raised
                in the district court and the claim or error did not clearly appear in the
                record.   See Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 367-68
                (1986), as limited by Smith v. State, 110 Nev. 1009, 1010-11 n.1, 879 P.2d
                60, 61 n.1 (1994). We therefore conclude that the district court did not err
                in denying these claims.
                            Third, appellant claimed that counsel was ineffective for
                failing to argue that the State withheld exculpatory evidence in violation

SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                of Brady v. Maryland, 373 U.S. 83 (1963). Appellant failed to demonstrate
                deficiency or prejudice because his claims, even if true, would not have
                entitled him to relief. Appellant claimed that upon his arrest, he was told
                that multiple voices could be heard on an audio tape from the burglary
                and that the State violated Brady by not turning the tape over to the
                defense until the morning trial was to have started. That others may have
                also committed the burglary was not favorable to appellant; by his own
                admission the evidence was turned over and was thus not withheld; and
                appellant knew of the evidence yet still pleaded guilty and thus could not
                demonstrate that but for the evidence having been withheld, he would not
                have pleaded guilty but would have insisted on going to trial.          See
                generally State v. Huebler, 128 Nev. , 275 P.3d 91 (2012) (applying in
                the context of a guilty plea the three elements of a successful Brady claim:
                the evidence is favorable, it was withheld by the State, and it was
                material). We therefore conclude that the district court did not err in
                denying this claim.
                            Fourth, appellant claimed that counsel was ineffective for
                failing to argue that he was denied his right to represent himself.
                Appellant failed to demonstrate deficiency or prejudice. Appellant
                requested that his trial counsel be replaced, but he never requested to
                represent himself. We therefore conclude that the district court did not
                err in denying this claim.
                            Fifth, appellant claimed that counsel was ineffective for not
                arguing that appellant's due process rights were violated because he was
                not afforded an opportunity to contest the State's evidence against him.
                Appellant failed to demonstrate deficiency or prejudice. Appellant had the
                right to challenge the State's evidence via jury trial, but appellant waived

SUPREME COURT
        OF
     NEVADA
                                                     5
(0) I947A
                that right when he pleaded guilty. We therefore conclude that the district
                court did not err in denying this claim.
                            Appellant next claimed that his guilty plea was invalid
                because he did not admit his guilt, he did not affirmatively state that he
                was not coerced into entering his plea, he did not understand the
                difference between category B and C felonies, the district court did not
                explain the elements of the crimes charged, the court implicitly coerced
                him into pleading guilty when it ordered the jury brought in after
                appellant asked to speak With his counsel, he had taken medication that
                caused him to be confused, and he only pleaded guilty because he was
                confused, was being rushed into the decision, and was afraid of trial.
                Appellant failed to demonstrate that his plea was invalid. See Bryant, 102
                Nev. at 272, 721 P.2d at 368; State v. Freese, 116 Nev. 1097, 1105-06, 13
                P.3d 442, 448-49 (2000). Most of appellant's claims were belied by the
                record. He admitted his guilt, told the district court he was not coerced,
                and stated that he understood that the category of felony was irrelevant to
                his adjudication as a habitual criminal. Further, the district court stated
                the elements of the offenses to which appellant pleaded guilty and, when
                appellant wanted to discuss the plea with his counsel, told him that they
                would not keep the jury waiting any longer but that appellant could revisit
                his decision at the break. Finally, when appellant was confused, he asked
                questions until he was satisfied with the response. The above
                substantially supports the district court's findings that appellant was not
                coerced, understood the charges against him and the consequences of his
                guilty plea, and accordingly entered his plea freely and voluntarily.
                Because the totality of the circumstances indicated that appellant
                understood the consequences of his plea, we conclude that the district

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                court did not abuse its discretion in denying appellant's claim.         See
                Hubbard v. State, 110 Nev. 671, 675, 877 P.2d 519, 521 (1994).
                            Finally, appellant claimed that the State violated Brady, that
                he was denied his right to represent himself, and that his due process
                rights were violated because he was not afforded an opportunity to contest
                the State's evidence against him. These claims were outside the scope of
                claims allowed where a defendant was convicted pursuant to a guilty plea.
                NRS 34.810(1)(a). We therefore conclude that the district court did not err
                in denying these claims.
                            For the foregoing reasons, we
                            ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceedings consistent with this order.




                                                                                 ,   J
                                                    Dougla



                                                    Saitta


                cc: Hon. Douglas W. Herndon, District Judge
                     Nino Lee Williams
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                       7
(0) 1947A